Citation Nr: 1750267	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the reduction in the rating for post head injury headaches from 30 percent to 10 percent effective May 1, 2012 was proper, and entitlement to a rating in excess of 10 percent for the headaches from May 1, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1976 and from December 2003 to April 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for headaches, status post head injury, rated 10 percent effective from June 2009.  A June 2015 rating decision increased the rating to 30 percent, also effective from June 2009, and reduced the rating to 10 percent effective May 1, 2012.  In October 2016, a hearing was held before the undersigned in Washington D.C.; a transcript is in the record.  In December 2016 this matter was remanded for additional development.


FINDINGS OF FACT

1.  From May 1, 2012 the Veteran is not shown to have had prostrating attacks of headaches more than once in two months.

2.  From February 27, 2017 the Veteran's post head injury headaches are shown to have been manifested by mild (but not greater) cognitive impairment confirmed on objective testing.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for the Veteran's headaches from 30 to 10 percent effective May 1, 2012 was in accordance with facts found, and was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes (Codes) 8045, 8100 (2017).

2.  A 40 percent rating for the post head injury headaches is warranted from February 27, 2017.  38 U.S.C.A. §  1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Codes 8045, 81005 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer necessary.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires a VLJ who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2016 hearing, the undersigned identified the issue, and advised the Veteran of what is needed to substantiate the claim.  A hearing deficiency is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On July 2009 VA psychiatric examination, no information was provided concerning the Veteran's headaches.  Mental status evaluation found him fully oriented.  His judgment was fair.  The examiner stated that the Veteran was intellectually capable of performing work tasks of average complexity.  He was able to interact appropriately with supervisors, co-workers and the public.  He was of normal-range intelligence with intact memory.  

On October 2009 VA traumatic brain injury (TBI) examination, the Veteran stated that the frequency of his headaches had increased to three to four times a week, lasting from one to two hours.  They were throbbing in nature.  He denied nausea.  He said the headaches most resemble tension headaches.  He also stated that he occasionally had dizziness with the headaches.  There was no history of memory impairment, other cognitive symptoms or neurobehavioral changes.  Motor and sensory examinations were normal.  There were no complaints of impairment of memory, attention, concentration or executive functions.  Judgment was normal and his social interaction was routinely appropriate.  He was always oriented to person, time, place and situation.  Visual spatial orientation and motor activity were normal.  He was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  The diagnosis was tension headaches with no evidence of TBI.  The examiner opined that the  headaches had no effect on the Veteran's usual daily activities.  

In December 2009, a VA provider stated that he reviewed the October 2009 VA TBI examination report and other medical records.  He noted that the Veteran apparently sustained a laceration of the scalp, but it was unclear if he sustained a TBI.  As a physiatrist, he was unable to say that there was a diagnosis of TBI; he could not agree or disagree with the diagnosis.

In September 2011 the Veteran presented at a VA emergency room with a complaint of headaches.  He stated that the headache was severe, 8/10, and had been present for two days.  He denied altered mental status.  He described a band-like throbbing pain.  There was no blurred vision, nausea or vomiting.  He stated that it felt like his usual headache, but had lasted for two days.  The assessment was likely tension headache, with no relief with Tylenol or NSAIDS at home.  Medication was prescribed.  

On September 2011 VA TBI examination, the Veteran reported that his headaches were more severe and more frequent recently.  The diagnosis was healed scalp laceration.  The examiner stated that there was no history or objective findings on examination that would support a diagnosis of TBI.  She noted that the Veteran gave a history of a diagnosis of vertigo with a couple of prolonged episodes over the previous two years and a history of episodic dizziness.  These symptoms, and the corresponding examination findings, were consistent with a diagnosis of vertigo.  She also stated that he had elevated blood pressure, which could contribute to his headaches and dizziness.  

On September 2011 VA neurology examination, the Veteran reported that he had headaches two to four times a week.  They occurred mostly in the very early morning and woke him from sleep; coffee seemed to help.  He described the head pain as a band around the sides to the back of the head.  He said that the pain was constant during a headache.  The headaches usually lasted about four to five hours and resolved with medication.  He did not have headaches during the day, but frequently awoke with a headache.  He was on medication.  He related that the headaches were weekly, but fewer than one-half were prostrating.  He was not on continuous medication.  The diagnosis was tension headaches.  

VA outpatient treatment records show that in November 2011, the Veteran stated he had headaches once or twice a week.  Over-the-counter medication helped.  In December 2011, he complained of a headache for two days.  His blood pressure was high.  The assessments were hypertension and headache, most likely secondary to high blood pressure.  The symptoms mostly resolved with Toradol.  He subsequently stated that in December 2011 he fell to the floor, hit his head, and was unconscious for about three to five minutes.  He noted that hypertension was diagnosed.  In August 2012 he was seen in a neurology clinic and stated that his headaches had worsened over the years.  He noted that they went away by 90 percent after he began treatment for hypertension in December 2011.  It was also noted that he was seen in the mental health clinic in December "2012" and that his blood pressure was controlled and his headaches were gone.  The impression was status post vascular headache.  

VA outpatient treatment records show that in January and August 2013, the Veteran's memory was good and he was oriented times four.  In September 2013, he stated that he "very seldomly" gets a headache and they are very mild and more of a hunger headache.  He was seen on various occasions between February 2014 and March 2016 and his memory was good and he was oriented times four.

On February 27, 2017 VA TBI examination, the Veteran reported problems with short-term memory and sometimes being unable to fall asleep due to headaches.  He said that he had passed out at least three times in the past year.  His current symptoms included weekly headaches that sometimes lasted a whole day.  He described the severity of the headaches as 7-8/10.  His memory and cognition were examined and he was given a MOCA test and scored low on it.  He had difficulty starting new tasks and tended to get anxious and confused.  He stated that he was limited in his ability to run and compete due to his headaches and his fear of passing out. There was objective evidence on testing of mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment.  His judgment was normal and his social interactions were routinely appropriate.  He was always oriented to person, time, place and situation.  Motor activity and visual spatial orientation were normal.  Regarding subjective symptoms, it was noted that he had headaches at least three days a week and sometimes involved his whole head.  He also reported being dizzy and had had three episodes of passing out in the previous year.  Occasionally, he had problems with insomnia with the headaches.  There were no neurobehavioral effects.  He was able to communicate by spoken and written language and to comprehend spoken and written language.  Consciousness was normal.  The examiner, a psychiatrist, stated that the Veteran's subjective symptoms attributable to a TBI were headaches.  He had a mild memory deficit that made it difficult for him to remember names and procedures, and he tended to forget tools when working around the house.  When he had a headache, he had a difficult time focusing and concentrating on the work at hand.  The diagnosis was TBI.

On February 2017 VA headache examination, the Veteran stated he had pulsating or throbbing head pain that worsened with physical activity.  He also said he experienced dizziness.  He stated that his typical head pain lasted more than two days.  He had characteristic prostrating attacks of migraine or non-migraine headache pain less frequently than once in two months.  The diagnosis was post-concussion syndrome tension headaches.  The examiner opined that the functional impact was partial impairment of physical and cognitive activities of employment during periods of severe post-concussion syndrome tension headaches.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  General policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The ratings for headaches were under Code (Code) 8100.    Residuals of a TBI are rated under Code 8045, which states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id.  [Service connection has been established for depressive disorder rated 50 percent under Code 9434.]

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.   

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Evaluate residuals not listed here that are reported on an examination, under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.   

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Code 8045.

A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over last several months.  38 C.F.R. § 4.124a, Code 8100.

At the outset, the Board notes that this appeal is the initial ratings assigned with a grant of service connection.  Accordingly, under Fenderson v. West, 12 Vet. App. 119 (1999), separate ratings may be assigned based on facts found.  The June 2015 rating decision that assigned initial ratings of 30 percent from the award of service connection and 10 percent from May 1, 2012 was in accordance with established caselaw (and the 38 C.F.R. § 3.105(e) due process provision applicable in rating reductions do not apply).  Reduction was appropriate if warranted by facts found.  

October 2009 and September 2011 VA examinations were not conducted in accordance with the protocol for TBI examinations.  Consequently, as the headaches were service connected as residuals of a head injury,  the Board's December 2016 remand directed that a VA TBI examination be conducted by an appropriate physician.  Such examination was completed in February 2017.

Addressing first whether the reduction in the rating for headaches was warranted by facts shown at the time of the May 1, 2012 reduction, the record shows that the Veteran apparently was started medication for high blood pressure in December 2011.  He has stated on a number of occasions since that his headaches largely stopped when he began taking the medication prescribed for hypertension.  There is no indication in the record showing that from and after May 1, 2012 he had prostrating headaches on average of once a month for several months.  Thus, the reduction in the rating to 10 percent was in accordance with facts found and governing caselaw, and was proper.  As was noted above, the initial ratings assigned for the Veteran's headaches were under Code 8100.  Consider rating the disability from May 1 under Code 8045 criteria , the record does not show that he had cognitive impairment (confirmed by testing) or subjective symptoms warranting an impairment designation of 2 (so as to warrant a 40 percent rating under the Code 8045 criteria for rating TBI).

The analysis turns to whether a rating in excess of 10 percent is warranted for the headaches after May 1, 2012.  January 2013 to March 2016 VA outpatient treatment records show that the Veteran rarely had headaches and that when he did, they were mild.  His memory was good and he was fully oriented.  However, the findings on the February 27, 2017 VA TBI examination (conducted pursuant to the Board's remand) include a mild cognitive impairment that was confirmed by testing, and warrants an impairment designation of 2.  There was no evidence of moderate cognitive impairment, abnormal judgment, any impairment of social interactions or evidence that he was not fully oriented.  He did not have neurobehavioral effects or communication difficulties.  Accordingly, no factor warrants an impairment designation in excess of 2.  Accordingly, a 40 percent (but no higher) rating for the post head injury headaches is warranted from February 27, 2017 (but not earlier).  



ORDER

The appeal seeking to establish that the reduction in the rating for the Veteran's headaches from 30 to 10 percent effective May 1, 2012, was improper is denied.

A 40 percent rating for post head injury headaches is granted, effective February 27, 2017, and subject to the regulations governing payment of monetary awards. 


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


